JONES, Chief Judge.
This is an action for personal injury arising out of a collision between an automobile in which plaintiffs were riding and an automobile owned by one defendant and driven by the other defendant’s husband.
A motion to strike has been entered by defendants which asks that the clause in Paragraph 5(j) of the complaint which states “in otherwise failing to exercise due care and caution under the circumstances,” be stricken from the complaint as too indefinite and general to require an answer.
No brief in opposition to this motion has been filed by plaintiffs.
Ordinarily motions to strike are not favored. However, since plaintiffs raise no opposition to this motion and since there is some authority to sustain a motion to strike taken on these grounds, United States v. General Motors Corp., D.C., 2 F.R.D. 346, the motion will be sustained.